PER CURIAM.
The Relator seeks to prohibit the enforcement of an order of Respondent to the board of election commissioners of St. Louis County to include on the November 5, 1996, ballot a referendum question regarding a city ordinance. Relator has no adequate remedy by way of appeal to challenge Respondent’s order. The Court has received and considered the petition, suggestions in opposition to the petition, Respondent’s motion to quash the preliminary order, Respondent’s answer and return to the preliminary order, and the parties’ suggestions for expediting resolution of the matter. The Court, being fully advised in the premises, dispenses with all further procedure in the matter in the interest of justice. Rule 84.24(h).
Section 115.125, as enacted in House Bills Nos. 1557 & 1489 by the 88th General Assembly, effective June 19, 1996, required the election authority to be notified not later than August 27,1996, for an issue to be included on the ballot. The issue sought to be added to the ballot was not approved by the city council and mayor until September 23, 1996. The provisions of section 115.125 are mandatory, not directory. See State ex rel. Woodmansee v. Ridge, 343 Mo. 702, 123 S.W.2d 20 (1938). The Respondent was without authority to order the measure added to the ballot.
The preliminary order is made absolute.
All concur.